Case 1-20-00014-cjf   Doc 26   Filed 02/26/21 Entered 02/26/21 10:30:58     Desc Main
                               Document     Page 1 of 5



                   UNITED STATES BANKRUPTCY COURT
                     WESTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

In re:                                               Case Number: 19-13897-7

         TODD ALLEN BARNHARDT and
         STACY RENE BARNHARDT,

                           Debtors.


         MM EDUCATION LLC, MOHAMED
         JAFFER, and YASEEN JAFFER,

                           Plaintiffs,
               v.                                    Adversary Number: 20-14

         TODD ALLEN BARNHARDT,

                        Defendant.
______________________________________________________________________________

                                         DECISION

         Todd Allen Barnhardt (“Debtor”) and Stacy Rene Barnhardt (collectively

“Debtors” or “Defendants”) filed a voluntary chapter 7 petition.1 An adversary

proceeding which sought a denial of discharge under 11 U.S.C. § 523 was

commenced2 on behalf of MM Education LLC, Mohamed Jaffer, and Yaseen

Jaffer (“Plaintiffs”). Plaintiffs object to the dischargeability of debts to them

under 11 U.S.C. § 523(a)(2), (4), and (6).3 Defendant answered4 and a joint




1 Case No. 19-13897.
2 Adv. No. 20-14.
3 Adv. No. 20-14, ECF No. 1.

4 Adv. No. 20-14, ECF No. 8.
Case 1-20-00014-cjf   Doc 26   Filed 02/26/21 Entered 02/26/21 10:30:58    Desc Main
                               Document     Page 2 of 5



pretrial statement was filed.5 A report of no distribution was filed by the

trustee.6 Trial was scheduled to occur on March 22, 2021.7

      The U.S. Trustee commenced an action seeking denial of discharge under

11 U.S.C. § 727. Defendant consented to a waiver of discharge and an order

denying discharge was entered in the Debtors’ main case against Todd

Barnhardt.8 Following a motion for summary judgment, the Court held it

would abstain from the proceeding since discharge was waived by Debtor and

discharge was denied. Plaintiffs indicated a desire that the Court continue with

the scheduled trial to determine the amount of the debt owed by Defendant to

Plaintiffs. An action against Defendant and others is pending in the District

Court. It arises out of the same transactions that form the basis for this

adversary proceeding.

                                 LEGAL STANDARDS

      28 U.S.C. § 1334 in part, states:

             (a) Except as provided in subsection (b) of this section, the
                 district courts shall have original and exclusive jurisdiction
                 of all cases under title 11.

             (b) Except as provided in subsection (e)(2), and notwith-
                 standing any Act of Congress that confers exclusive
                 jurisdiction on a court or courts other than the district
                 courts, the district courts shall have original but not
                 exclusive jurisdiction of all civil proceedings arising under
                 title 11, or arising in or related to cases under title 11.




5 Adv. No. 20-14, ECF No. 9.
6 Case No. 19-13897, ECF No. 117.
7 Adv. No. 20-14, ECF No. 17.

8 Case No. 19-13897, ECF No. 120.


                                          2
Case 1-20-00014-cjf   Doc 26   Filed 02/26/21 Entered 02/26/21 10:30:58   Desc Main
                               Document     Page 3 of 5



This statute also provides a mechanism for parties to remove a proceeding to

the district court. In Title 11 of the United States Code (the “Code”), jurisdiction

is also addressed. Section 157(b)(2) contains 16 illustrations of core

proceedings. Included in such matters are determinations of the

dischargeability of particular debts and matters affecting administration of the

estate. As noted in section 157:

      A bankruptcy judge may hear a proceeding that is not a core
      proceeding but that is otherwise related to a case under title 11. In
      such proceeding, the bankruptcy judge shall submit proposed
      findings of fact and conclusions of law to the district court, and any
      final order or judgment shall be entered by the district judge after
      considering the bankruptcy judge’s proposed findings and
      conclusions and after reviewing de novo those matters to which any
      party has timely and specifically objected.

28 U.S.C. § 157(c)(1). “Proceedings which are outside the boundaries of

§ 1334(a) or (b), that is, proceedings which do not fall even within the ‘related

to’ jurisdiction, are outside of the subject matter jurisdiction of a bankruptcy

court.” Vienneau v. Saxon Capital, Inc. (In re Vienneau), 410 B.R. 329, 334

(Bankr. D. Mass. 2009).

                                     DISCUSSION

      In Pettibone, the bankruptcy court dismissed the plaintiff’s adversary

proceeding, which sought a determination that a debt was nondischargeable,

as moot after an order of no discharge was entered in the debtor’s case. Mich.

Unemployment Ins. Agency v. Pettibone (In re Pettibone), 577 B.R. 689 (Bankr.

E.D. Mich. 2017). The court reasoned that its authority and “subject matter

jurisdiction to enter a money judgment in this adversary proceeding was wholly



                                         3
Case 1-20-00014-cjf   Doc 26   Filed 02/26/21 Entered 02/26/21 10:30:58     Desc Main
                               Document     Page 4 of 5



dependant on its statutory authority, under 28 U.S.C. § 157(b)(2)(I), to

determine the dischargeability of Defendant's debt to the Agency.” Id. at 690.

      While the Seventh Circuit permits bankruptcy courts to decide “both

dischargeability of the debt and the amount of the money judgment,” reasoning

it is consistent with the “rule generally followed by courts of equity that having

jurisdiction of the parties to controversies brought before them, they will decide

all matters in dispute and decree complete relief,” this authority is not

unlimited. In re Hallahan, 936 F.2d 1496, 1508 (7th Cir. 1991) (quoting

Alexander v. Hillman, 296 U.S. 222, 242 (1935)). The ability is tied to necessity

when determining if a debt is nondischargeable. In other words, without the

determination of nondischargeability of debt or some other bankruptcy-related

necessity, the court does not have subject matter jurisdiction to issue a money

judgment.

      As in Pettibone, the issue of dischargeability of the debt has already been

determined in this case. So the relief being sought in Plaintiffs’ complaint is

moot. The debt, in whatever amount, is nondischargeable. The chapter 7

trustee issued a report of no distribution. The amount of the claim does not

and will not affect the administration of the estate because there will be no

distributions from the estate and nothing to administer.

      The denial of discharge renders the Plaintiffs’ claims under § 523(a)(2),

(4), and (6) moot. The Plaintiffs have received the dischargeability-related relief

they seek in this adversary proceeding. Defendant’s debt to Plaintiffs will not be




                                         4
Case 1-20-00014-cjf   Doc 26   Filed 02/26/21 Entered 02/26/21 10:30:58   Desc Main
                               Document     Page 5 of 5



and is not discharged. Thus the Court is no longer able to grant Plaintiffs any

meaningful relief in addition to what they have already received.

      This Court has no subject matter jurisdiction to enter a money judgment

on Plaintiffs’ claims because the debt is already established as

nondischargeable. The amount of the debt is neither “arising out” of or related

to Title 11 of the United States Code. This decision is without prejudice to the

rights of the Plaintiffs to seek determination of the amounts owed in another,

appropriate forum. Plaintiffs may seek modification of the stay to proceed with

the already pending case in the District Court against Debtor rather than

awaiting the closure of the bankruptcy case if they choose to do so.

                                    CONCLUSION

      This Court lacks subject matter jurisdiction as it relates to Plaintiffs’

claims. Further, Plaintiffs’ adversary proceeding is moot because of the order

waiving and denying discharge in Debtors’ case.

      This decision shall constitute findings of fact and conclusions of law

pursuant to Bankruptcy Rule 7052 and Rule 52 of the Federal Rules of Civil

Procedure.

      A separate order consistent with this decision will be entered.

      Dated: February 26, 2021

                                       BY THE COURT:



                                       Hon. Catherine J. Furay
                                       U.S. Bankruptcy Judge



                                         5
